Citation Nr: 1642049	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-35 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an increased rating in excess of 10 percent for flat feet prior to April 18, 2011, and a rating in excess of 30 percent thereafter.  

2.  Entitlement to a total disability evaluation due to individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to March 1997.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of the hearing is associated with the claims file.  The claim for an increased rating for flat feet was previously before the Board in February 2013, when it was remanded for additional development.  

In September 2013, during the pendency of the appeal, the RO increased the evaluation for the Veteran's flat foot disability from 10 to 30 percent, effective April 18, 2011.  As the grant of a 30 percent rating, effective April 18, 2011, does not constitute a full grant of the benefit sought, the issue of entitlement to an increased rating for flat feet remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The Board observes that the matters on appeal initially included entitlement to service connection for a psychiatric disorder, claimed as insomnia.  In a September 2013 rating decision, the RO granted service connection for chronic adjustment disorder with anxiety, effective February 3, 2009, the date of the Veteran's claim.  As this decision constitutes a full grant of the benefit sought, the issue of entitlement to service connection for a psychiatric disorder no longer remains on appeal.  Cf. AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

A claim for a TDIU is part and parcel of an increased rating claim where, as here, a claimant asserts that his service-connected disabilities prevent him from working.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  In a November 2015 statement, the Veteran wrote that he had been laid off from his job and was not working.  He maintained that his foot pain and related anxiety impacted his daily job performance, and he suggested that he might have been laid off as a result.  The Board has therefore characterized the issues on appeal to include a claim for TDIU.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Before a decision can be reached on the Veteran's claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As noted above, the Board remanded the Veteran's increased rating claim for additional development in February 2013.  In pertinent part, the Board found that the Veteran's contentions gave rise to the possibility that his reported sleep difficulties were a symptom of his foot disability.  As the schedular criteria did not account for sleep-related symptoms associated with flat feet, the Board found that extraschedular consideration was appropriate and referred the Veteran's claim to the Director of Compensation Service (Director) for extraschedular consideration.  

Following the Board's remand, the AOJ issued a rating decision in September 2013, in which it increased the rating for the Veteran's flat foot disability from 10 to 20 percent, effective April 18, 2011.  The case was referred for extraschedular consideration, but an extraschedular rating was not assigned.  However, in a September 2013 letter, the Director concluded that the 20 percent rating for severe flat foot was a clear error.  Because the Veteran has bilateral flat feet, the Director instructed the AOJ to correct its rating decision to reflect the appropriate schedular rating of 30 percent.  The AOJ subsequently assigned a 30 percent rating, effective April 18, 2011.  

In September 2013, the AOJ also granted service connection for chronic adjustment disorder with anxiety associated with flatfoot and assigned an evaluation of 30 percent, effective February 3, 2009.  The evaluation was based, in part, on chronic sleep impairment.  In September 2016, the AOJ increased the rating for chronic adjustment disorder to 70 percent disabling, effective June 28, 2016.  

While the AOJ complied with the Board's instructions, an additional remand is unfortunately required before the Board may adjudicate the Veteran's increased rating claim.  Specifically, additional evidence has been added to the claims file since the issuance of the September 2013 Supplemental Statement of the Case (SSOC) that the AOJ has not considered and that appears to be relevant to the Veteran's claim, including a September 2016 VA foot examination report.  Although the examination report provides that it pertains to a loss of use claim associated with service-connected left ankle and left anterior tibial nerve neuropathy disabilities, the report contains specific findings regarding the Veteran's flat feet.  Because this additional evidence is relevant to the Veteran's claim for an increased rating, the Board must return the Veteran's claim to the AOJ so that it may perform an initial review of evidence received since the September 2013 SSOC and readjudicate the claim.  38 C.F.R. § 20.1304(c).  

Finally, as noted in the Introduction section, the Board has characterized the issues on appeal to include a claim for entitlement to a TDIU.  As the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the issue of entitlement to a TDIU must be remanded for appropriate notice and development.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A are fully complied with and satisfied with respect to the issue of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16.  

2.  Readjudicate the Veteran's claim for an increased rating for flat feet, with consideration of evidence associated with the Veteran's claims file since the issuance of the September 2013 SSOC.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished with an SSOC and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



